NETERER, District Judge.
Rem. C. S. of Wash. § 3790, provides: “That all conditional sales of personal property * * * shall be absolute as to * * * subsequent creditors * * *' unless within ten days after the taking of possession by the vendee, a memorandum of such salo * * * shall be filed in the auditor’s office of the county, wherein, at the date of the vendee’s taking possession of the property, the vendee resides.”
The Supreme Court of Washington holds1 that the law means what it says and the 10 days must be computed from the date of possession under the conditional sales contract. The record is clear that possession was taken on the 18th of July, and this controls.
The decision of the referee is affirmed.

 Cook v. Wash.-Ore. Corp., 84 Wash. 68, 146 Pac. 156. 149 Pac. 325; Eilers Music House v. Ritner, 88 Wash. 218, 221, 152 Pac. 1008, 154 Pac. 787.